DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.

Reasons For Allowance
Claims 1-18, and 20-21 are allowed over the prior art made of record.
The claims as presented in their amended form, filed 18 February 2022, describe a method of using a single centralized cache with multiple independent databases which is not taught by the prior art of Li et al. US PG Pub 20200175074 A1 or Creamer et al. US PG Pub 20140143501 A1, either independently or in combination. Additionally, the claimed invention differs significantly from other database-cache implementations.
By having the centralized cache be remote and letting the separate databases process queries independently, the standard query caching bottleneck of sending every query through a central query processing node, which often, though not necessarily, also contains the cache, is avoided by allowing the independent databases to handle the queries. However, by linking them to the aforementioned centralized cache they are still able to gain the benefits of the query results already produced by the other independent databases. This approach would, in theory, suffer from similar bottlenecking issues if each query still had to be routed through the centralized cache, but the clamed invention addresses this by performing a query cost analysis and thus deciding if it is faster to process the query locally instead of sending it to the centralized cache. Also, recent improvements in multi-threading processors as well as memory access speed also would aid in making this approach more viable than it would have been in the past. Thus, the claimed invention allows for a much more independent distributed database system while retaining the benefits of a central cache. 
Furthermore, the centralized cache systems which similarly allowed such database independence were geared only towards storing database configuration information and thus do not lead to the obvious use of the cache for query result caching. Approaching the claimed invention from an alternate angle, previous methods of database replication, which could implement a centralized caching for independent databases similar to the claimed invention, enforce a measure of data synchronization which goes against the claimed invention. As such the examiner finds the claimed invention to be novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183